          Case 1:18-cv-10506-ADB Document 261 Filed 12/22/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

SAMUEL KATZ and LYNNE RHODES,                   No. 1:18-cv-10506
individually, and on their own behalf and
on behalf of all others similarly situated,     PLAINTIFFS’ REPLY SUPPORTING
                                                THEIR MOTION TO COMPEL
                 Plaintiffs,                    INTERROGATORIES 2 AND 3
        v.
                                                Leave to file granted on December 22, 2020
LIBERTY POWER CORP., LLC,
LIBERTY POWER HOLDINGS, LLC,
Delaware limited liability companies,

          Defendants.
LIBERTY POWER CORP., LLC, and
LIBERTY POWER HOLDINGS, LLC,

                 Third-Party Plaintiffs,
        v.

MEZZI MARKETING, LLC,

                 Third-Party Defendant.

        Plaintiffs Samuel Katz and Lynne Rhodes (collectively, “Plaintiffs”) hereby submit their

reply supporting their motion for an order compelling Defendants Liberty Power Corp., LLC and

Liberty Power Holdings, LLC (“Defendants”) to fully answer Interrogatories 2 and 3 and for

other relief under Federal Rules 33 and 37.

I.      Procedural Posture of the Motion

        The parties have disputed Defendants’ responses to Interrogatories 2 and 3 since 2018.

(ECF No. 242-2 ¶¶3-7.) Defendants served answers to Interrogatories 2 and 3 twelve hours after

Plaintiffs filed their motion to compel, then asserted the answers “moot[ed]” Plaintiffs’ motion

and demanded Plaintiffs withdraw the motion. (Brundage Decl. ¶¶3-4.) As Plaintiffs explained,

however, Defendants’ new answers were incomplete. (See ECF No. 257-1 ¶¶5-7 (hereinafter,

“Preston Decl.”).) These problems cast serious doubts on whether Defendants undertook the

Plaintiffs’ Reply in Support of Motion          1                                 No. 1:18-cv-10506
to Compel Interrogatories 2 and 3
          Case 1:18-cv-10506-ADB Document 261 Filed 12/22/20 Page 2 of 7




“reasonable inquiry” to answer any of Plaintiffs’ discovery required under Rule 26(g).

II.     Defendants’ Answers Are Incomplete

        Defendants reiteriate that they have “fully and properly answered Interrogatories 2 and

3,” without any qualification. (Def.s’ Opp. 7. See also id. 3 (“‘fully and completely’ answered

Interrogatories 2 and 3 under oath”); 6 (“Plaintiffs also allege the answers to Interrogatories 2

and 3 are not “complete and correct”. . . There is no factual or legal basis for this assertion.”).)

This is not correct, however. At a minimum, Defendants collected information from their

telemarketers about their dialing equipment in a questionnaire: Defendants’ answers omit this

information. (Preston Decl. ¶7.) Defendants’ answers also refer to “Internal Liberty Power

Servers” without any further detail. (Id. ¶3.) “The spirit of the Civil Rules requires that a party be

responsive, complete, and forthcoming in its answer,” and Defendants were not. Steir v. Girl

Scouts of the USA, 383 F.3d 7, 14 (1st Cir. 2004). Certainly, Defendants needed to disclose their

telemarketers’ dialing equipment identified in their questionnaires, and identify the “Internal

Liberty Power Servers” individually. (See Preston Decl. ¶3 (Interrogatory 2 covers “telephone

dialing equipment, systems, or software used by [Defendants’] telesales channels”).)

III.    Defendants’ Interrogatory Answers Reflect a Deficient Inquiry Under Rule 26(g)

        When corporate litigants answer interrogatories, they must “furnish the information

available to the party,” and designate an agent to sign the answers. Fed. R. Civ. P. 33(b)(1)(B),

(5). See Shulin v. Werner Enters., Inc., No. 15-87, 2017 WL 10379225, *5 (N.D.W. Va. Aug. 11,

2017). Although the designated signing agent is not necessarily required to have personal

knowledge, he or she “must be able to warrant the veracity of the answers. . . . In other words, a

corporate representative must have a basis for signing and stating that the responses are

accurate.” Id. (citing In re Folding Carton Antitrust Litig., 76 F.R.D. 417, 419 (N.D. Ill. 1977)).



Plaintiffs’ Reply in Support of Motion             2                                  No. 1:18-cv-10506
to Compel Interrogatories 2 and 3
          Case 1:18-cv-10506-ADB Document 261 Filed 12/22/20 Page 3 of 7




Cf. Shepherd v. Am. Broadcasting Cos., Inc., 62 F.3d 1469, 1482 (D.C. Cir. 1995) (person who

verifies interrogatory responses “must have a basis for signing the responses and for thereby

stating on behalf of the corporation that the responses are accurate”; citing Folding Carton, 76

F.R.D. at 419; followed by, e.g., Abrams v. Ciba Specialty Chemicals Corp., 265 F.R.D. 585,

587 (S.D. Ala. 2010)).

        The omissions of the outside telemarketers’ dialers from the answer to Interrogatory 2

make it clear that, whatever process Defendants used to confirm their amended answers, it was

patently inadequate. “The person verifying the interrogatories must ensure that enough due

diligence and investigation have been conducted to be sure that the party’s answers are complete

and the information is reliable and accurate. . . Merely reading the answers and taking them at

face value falls far short of the verification standard.” Shulin, 2017 WL 10379225, at *5

(citation, punctuation omitted). Where the verifier “simply read the interrogatories and passed

them along,” the “verification [is] improper.” Id.

        These omissions also indicate Defendants did not undertake the “reasonable inquiry”

required under Rule 26(g).

                 [A party’s] reasonable inquiry into the factual basis of its discovery responses . . .
                 would have required, at a minimum, a reasonable procedure to distribute
                 discovery requests to all employees and agents of the defendant potentially
                 possessing responsive information, and to account for the collection and
                 subsequent production of the information to plaintiffs.

National Ass’n of Radiation Survivors v. Turnage, 115 F.R.D. 543, 556 (N.D. Cal. 1987). Rule

26(g) also requires counsel to “exercise some degree of oversight to ensure that [its] client’s

employees are acting competently, diligently and ethically in order to fulfill their responsibility

to the Court,” and to formulate a plan “which will ensure full and fair compliance with [pending

discovery].” Bratka v. Anheuser-Busch Co., Inc., 164 F.R.D. 448, 461 (S.D. Ohio 1995).



Plaintiffs’ Reply in Support of Motion              3                                  No. 1:18-cv-10506
to Compel Interrogatories 2 and 3
          Case 1:18-cv-10506-ADB Document 261 Filed 12/22/20 Page 4 of 7




        The Court should impose a remedy that ensures Defendants actually completely and fully

answer Interrogatories 2 and 3, requiring declarations regarding Defendants’ search for

responsive information, as well as an explanation for their failure to provide complete answers

previously. See Alexander v. FBI, 194 F.R.D. 299, 302 (D.D.C. 2000) (compelling supplemental

response that “explain[s] in detail the search that was performed, including the locations

searched” for responsive documents). Cf. Anderson v. Cryovac, Inc., 862 F.2d 910, 930 (1st Cir.

1988) (when “there has been an unrevealed failure to make discovery” on relevant evidence,

“salient” discovery about the cause of that failure may “yield[] results highly pertinent to a

reasoned decision” on the appropriate remedy; motion for new trial).

        The issues raised in this reply are systemic, and similar problems apply to Defendants’

discovery elsewhere.

IV.     Defendants’ Objections Do Not Justify Defendants’ Responses

        Defendants’ objections do not justify their incomplete answers. At the outset, Defendants

outright commit to the position that they did not withhold any information from their amended

answers based on their objections. (Def.s’ Opp. 3, 6-7.) Further, Defendants make no argument

to justify their objections to Interrogatories 2 and 3, and do not attempt to rebut the opening

motion’s substantive arguments against those objections. (Cf. Pl.s’ Mot. 4-11.)

        Serving an incomplete answer which withholds relevant, responsive information based on

meritless objections is improper, and certainly does not “moot” a pending motion to compel.

Where Defendants answered Interrogatories 2 and 3 subject to their objections, “the objections

serve only to obfuscate whether there is an actual . . . answer being withheld.” Harry Gardner &

Meredith Gardner v. Ford Motor Co., No. 14-508, 2015 WL 12838996, *2 (M.D. Fla. Feb. 17,

2015) (ordering litigant “to supplement her responses to clarify whether her answers are



Plaintiffs’ Reply in Support of Motion            4                                 No. 1:18-cv-10506
to Compel Interrogatories 2 and 3
          Case 1:18-cv-10506-ADB Document 261 Filed 12/22/20 Page 5 of 7




complete and, if not, to provide a complete answer”; citation omitted). See Liguria Foods, Inc. v.

Griffith Labs., Inc., 320 F.R.D. 168, 187 (N.D. Iowa 2017) (“simply stating that a response is

‘subject to’ one or more general objections [violates Rule 33 because] it leaves the propounding

party unclear about which of the numerous general objections is purportedly applicable as well

as whether the . . . answers provided are complete”).

        Further, Defendants cannot “restart the clock” and force Plaintiffs through another round

of fruitlessly meeting and conferring, by simply serving defective Interrogatory answers

immediately after they forced Plaintiffs to motion practice. Cf. Fed. R. Civ. P. 37(a)(5)(A)

(sanctions allowed even “if the . . . requested discovery is provided after the motion was filed”).

                  [T]here are strong policy reasons favoring a requirement that a party raise all
                 existing objections to [discovery] with particularity and at the time of answering
                 the request, so that counsel may meet and confer once to try to resolve the
                 objections and, if unsuccessful, present the dispute to the court for prompt
                 resolution. . . . Structuring the rule this way encourages diligence in answering
                 discovery requests . . .

Hall v. Sullivan, 231 F.R.D. 468, 473 (D. Md. 2005) (italics added; citing, e.g., Krewson v. City

of Quincy, 120 F.R.D. 6, 7 (D. Mass. 1988)). Cf., e.g., Williams v. Taser Int’l, Inc., 274 F.R.D.

694, 697 (N.D. Ga. 2008) (“[h]aving already been through the meet-and-confer process once,

Plaintiffs were not required to go through the delay of a second effort to obtain compliance

before seeking the Court’s assistance”); Adolph Coors Co. v. Am. Ins. Co., 164 F.R.D. 507, 517

(D. Colo. 1993) (meet and process is “not a device which permits a party to interpose blanket

boilerplate objections to perfectly proper [discovery] and then obdurately discuss the matter to

death in a vain attempt to avoid going to court”).1 Such a rule would prevent the meet and confer


1
    See also Senat v. City of New York, 255 F.R.D. 338, 340 (E.D.N.Y. 2009) (where parties had
    met and conferred once, but defendants failed to produce discovery after plaintiff granted
    extension, “plaintiff was under no further obligation to confer before addressing the matter to
    the court”); Adolph Coors, 164 F.R.D. 507, 516, 517 (D. Colo. 1993) (defendant “delayed
    proceedings [and] abus[ed] [the] court’s meet-and-confer rule” by “interpos[ing] baseless

Plaintiffs’ Reply in Support of Motion            5                                  No. 1:18-cv-10506
to Compel Interrogatories 2 and 3
          Case 1:18-cv-10506-ADB Document 261 Filed 12/22/20 Page 6 of 7




process from resolving discovery disputes short of motion practice.2

Dated: December 22, 2020           By:     s/Ethan Preston
                                             David C. Parisi
                                             dcparisi@parisihavens.com
                                             Suzanne Havens Beckman
                                             shavens@parisihavens.com
                                             PARISI & HAVENS LLP
                                             212 Marine Street, Unit 100
                                             Santa Monica, California 90405
                                             Telephone: (818) 990-1299
                                             Facsimile: (818) 501-7852

                                             Yitzchak H. Lieberman
                                             ylieberman@parasmoliebermanlaw.com
                                             Grace E. Parasmo
                                             gparasmo@parasmoliebermanlaw.com
                                             PARASMO LIEBERMAN LAW
                                             7400 Hollywood Boulevard, Suite 505
                                             Los Angeles, California 90046
                                             Telephone: (917) 657-6857
                                             Facsimile: (877) 501-3346

                                             Ethan Preston
                                             ep@eplaw.us
                                             PRESTON LAW OFFICES
                                             4054 McKinney Avenue, Suite 310
                                             Dallas, Texas 75204
                                             Telephone: (972) 564-8340
                                             Facsimile: (866) 509-1197

                                             Attorneys for Plaintiff Plaintiffs Samuel Katz and
                                             Lynne Rhodes, on their own behalf, and behalf of
                                             all others similarly situated


    boilerplate objections to request after request” and “maintaining its baseless position
    throughout the meet-and-confer conferences”); Tubbs v. Sacramento Cty. Jail, No. 06-0280,
    2008 WL 863974, *4 (E.D. Cal. Mar. 28, 2008) (“meet and confer process [is not] invitation
    to be initially stubborn [or] means by which discovery timeliness can be unilaterally
    extended”).
2
    “Incomplete, evasive and overly general responses and objections also put the requesting
    party at a tactical disadvantage in trying to shake free responsive documents [at] the Rule 37
    conference, which cannot be fairly (and therefore effectively) conducted when the requesting
    party does not even know the extent of what has been withheld or why.” Chevron Midstream
    Pipelines LLC v. Settoon Towing LLC, No. 13-2809, 2015 WL 269051, *4-5 (E.D. La. Jan.
    21, 2015) (citation omitted).

Plaintiffs’ Reply in Support of Motion          6                                 No. 1:18-cv-10506
to Compel Interrogatories 2 and 3
          Case 1:18-cv-10506-ADB Document 261 Filed 12/22/20 Page 7 of 7




                                         CERTIFICATE OF SERVICE

I, Ethan Preston, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

Dated: December 22, 2020           By:          s/Ethan Preston
                                                  Ethan Preston




Plaintiffs’ Reply in Support of Motion              7                             No. 1:18-cv-10506
to Compel Interrogatories 2 and 3
